THIRD DIVISION
                              ELLINGTON, P. J.,
                           BETHEL and GOBEIL, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 14, 2018




In the Court of Appeals of Georgia
 A18A1218. EMMA KATHERINE BERGSTROM v. THE STATE

      BETHEL, Judge.

      Emma Katherine Bergstrom was convicted of DUI under 21 and DUI less safe.

She appeals from her convictions, arguing that Georgia’s implied consent statute is

unconstitutional on its face and as applied to her. Specifically, Bergstrom argues the

State failed to prove she voluntarily consented to the state-administered breath test,

and the trial court erred in denying her motion to suppress the results of the test.

Finding no error, we affirm.

             On appeal from a ruling on a motion to suppress, we defer
             to the trial court’s factual findings and credibility
             determinations, but review de novo the court’s application
             of the law to the undisputed facts. And significantly, to the
             extent that the controlling facts are undisputed because
             they are plainly discernable from the patrol car-mounted
             video recording as they are in this case, we review those
             facts de novo. Although we owe substantial deference to
             the way in which the trial court resolved disputed questions
             of material fact, we owe no deference at all to the trial
             court with respect to questions of law, and instead, we must
             apply the law ourselves to the material facts. This includes
             legal determinations based upon the totality of the
             circumstances.


Yeong Sik Oh v. State, 345 Ga. App. 729, 729-730 (815 SE2d 95) (2018) (citation

omitted).

      So viewed, the evidence shows that on September 26, 2015, Emma Katherine

Bergstrom, then 17 years old, was stopped by a police officer at a roadblock. During

the stop, the officer observed that Bergstrom smelled strongly of alcohol, and that her

eyes were bloodshot and glossy. Bergstrom agreed to take a police administered

preliminary breath test (PBT). After the PBT indicated a positive presence of alcohol,

the officer explained the PBT results to Bergstrom, and she admitted to consuming

alcohol a few hours before the stop. The officer arrested Bergstrom and immediately

read her Georgia’s implied consent notice for DUI suspects under 21 years of age,

which provides as follows:




                                          2
      Georgia law requires you to submit to state administered chemical tests
      of your blood, breath, urine, or other bodily substances for the purpose
      of determining if you are under the influence of alcohol or drugs. If you
      refuse this testing, your Georgia driver’s license or privilege to drive on
      the highways of this state will be suspended for a minimum period of
      one year. Your refusal to submit to the required testing may be offered
      into evidence against you at trial. If you submit to testing and the results
      indicate an alcohol concentration of 0.02 grams or more, your Georgia
      driver’s license or privilege to drive on the highways of this state may
      be suspended for a minimum period of one year. After first submitting
      to the required state tests, you are entitled to additional chemical tests of
      your blood, breath, urine, or other bodily substances at your own
      expense and from qualified personnel of your own choosing. Will you
      submit to the state administered chemical tests of your breath under the
      implied consent law?


      OCGA § 40-5-67.1 (b)(1). Bergstrom then agreed to the state-administered

breath test, stating, “yeah, I’ll do whatever you want me to do.” Then, using

Bergstrom’s cell phone, the officer attempted to contact Bergstrom’s mother to pick

up Bergstrom’s automobile so that it would not be impounded. Bergstrom then

became highly upset, saying, “my mom’s going to hate me forever” and “oh my God,

I’m such an idiot. I hate myself. I’m going to kill myself.” While the officer was

making the phone call, Bergstrom again stated “I’m going to kill myself,” and



                                           3
repeatedly verbalized how this situation would impact her college prospects. After the

officer was unable to contact Bergstrom’s mother and father, Bergstrom was searched

and transported to the police station where the state-administered test was conducted.

The test revealed that Bergstrom was over the legal limit, with a blood alcohol

content of .115. Subsequently, Bergstrom was charged with DUI under 21 and DUI

less safe.

       Before her trial, Bergstrom filed a motion to suppress the results of the state-

administered breath test, arguing that she did not voluntarily consent to the breath test

and that Georgia’s implied consent statute is unconstitutional on its face and as

applied to her. The trial court denied her motion, concluding that based on the totality

of the circumstances, Bergstrom voluntarily consented to the state-administered

breath test, and that Georgia’s implied consent notice was constitutional. At a

stipulated bench trial, the trial court found Bergstrom guilty of DUI under 21 and DUI

less safe. This appeal followed.

       Bergstrom argues that the trial court erred by failing to find Georgia’s implied

consent statute unconstitutionally coercive on its face and as applied to her. In light

of our Supreme Court’s holding in Olevik v. State, this argument fails. 302 Ga. 228

(806 SE2d 505) (2017).

                                           4
       In Olevik, the defendant appealed from a conviction of DUI less safe, arguing

the trial court erred in denying his motion to suppress the results of a

state-administered breath test. 302 Ga. at 231. Like Bergstrom, the defendant argued

that Georgia’s implied consent statute was unconstitutional on its face and as applied

to him. Id. at 229. The defendant contended the language of the statute was

misleading in such a way that it compelled him to take the state-administered breath

test, violating both his due process rights and his rights under the Georgia

Constitution. Id. at 229. While our Supreme Court agreed that the defendant’s rights

under the Georgia Constitution were implicated when he submitted to the breath test,

the Court rejected the defendant’s facial challenge, finding that the implied consent

notice is not per se coercive on its face. Id. at 247 (3) (a). The Court reasoned that the

implied consent statute has a plainly legitimate sweep in that it does not impose

criminal penalties for refusing to submit to chemical testing, and thus the statute is

not unconstitutional in all of its applications. Id. at 246-48 (3). Compare Birchfield

v. North Dakota, 136 SCt 2160, 2184-2185 (V) (C) (3), (195 LEd2d 560) (2016)

(where the U.S. Supreme Court approved the general concept of implied-consent laws

that impose civil penalties and evidentiary consequences on motorists who refuse to



                                            5
comply, but struck down implied consent laws that impose criminal penalties for

refusing to submit to blood testing).

       a. Facial Challenge

      Here, as in Olevik, Bergstrom contends that Georgia’s implied consent statute

is unconstitutional on its face, arguing that the warning statement required by the

statute is patently false and misleading. However, just as the defendant in Olevik,

Bergstrom has failed to demonstrate that the implied consent notice is

unconstitutional in all of its applications. 302 Ga. at 248 (3) (a) (i). See also United

States v. Salerno, 481 U. S. 739, 745 (107 SCt 2095, 95 LEd2d 697) (1987) (“A facial

challenge to a legislative Act is, of course, the most difficult challenge to mount

successfully, since the challenger must establish that no set of circumstances exists

under which the Act would be valid.”).

      Moreover, we are unpersuaded by Bergstrom’s contention that the language of

the warning is fundamentally inaccurate with respect to the voluntariness of the

search or fails to fully explain the consequences of non-compliance, and thus violates

her due process rights. There is no law requiring a full and explicit explanation of all

possible consequences of refusal in this context. Although, as our Supreme Court

noted, there may be deficiencies in the implied consent notice, “there is no evidence

                                           6
that OCGA § 40-5-67.1 (b) creates widespread confusion about drivers’ rights and

the consequences for refusing to submit to a chemical test or for taking and failing

that test.” Olevik, 302 Ga. at 250 (3) (a) (i). Thus, Bergstrom’s facial challenge fails.

      b. As Applied Challenge

      Next, Bergstrom contends that OCGA § 40-5-67.1 (b) is unconstitutional as

applied to her and challenges, in essence, the voluntariness of her consent to the

undergo the state-administered test.1 Because the voluntariness of consent to a breath

test is determined by looking to the totality of the circumstances, we review the

relevant factors considered by the trial court in concluding that Bergstrom consented

to the breath test under Fourth Amendment principles.

      Georgia courts have said that the voluntariness of a consent to search is

determined by such factors as

      the age of the accused, [her] education, [her] intelligence, the length of
      detention, whether the accused was advised of [her] constitutional


      1
         Similar to our Supreme Court’s analysis in Olevik, Bergstrom’s “as applied”
claim is not a challenge to the statute, but rather a challenge to the admission of the
results of the breath test against her. See Olevik, 302 Ga. 250-251 (3) (b) (“Regardless
of whether the reading of a notice compels a defendant to incriminate himself, it is
not the reading of the notice that would constitute a due process violation or a
violation of the right against compelled self-incrimination. Instead, it is the admission
of a compelled breath test that would amount to a constitutional violation.”).

                                           7
      rights, the prolonged nature of questioning, the use of physical
      punishment, and the psychological impact of all these factors on the
      accused. In determining voluntariness, no single factor is controlling.


Dean v. State, 250 Ga. 77, 80 (2) (a) (295 SE2d 306) (1982) (citing Schneckloth v.

Bustamonte, 412 U. S. 218, 227 (93 SCt 2041, 36 LE2d 854) (1973)).

      Here, the record reflects that the trial court considered these factors in

concluding that Bergstrom voluntarily consented to the state-administered breath test.

See Kendrick v. State, 335 Ga. App. 766, 769 (782 SE2d 842) (2016) (“A consent to

search will normally be held voluntary if the totality of the circumstances fails to

show that the officers used fear, intimidation, threat of physical punishment, or

lengthy detention to obtain the consent.” (citation omitted)). The trial court reviewed

each of the aforementioned factors in open court, even acknowledging that

Bergstrom’s age “worked in her favor” in its order denying Bergstrom’s motion to

suppress. The record further demonstrates that the trial court reviewed the actions of

the arresting officer and found that the arresting officer acted “in a professional and

non-coercive manner throughout his interactions with [Bergstrom].”

      While it is undisputed that Bergstrom was upset throughout the encounter, the

record, including a video recording of Bergstrom’s encounter with the arresting


                                          8
officer, sufficiently demonstrates that she consented to the state-administered breath

test. As the trial court said, “it cannot be the law that every time a 17 year old is read

implied consent that implied consent is, per se, not understood and coercive[.]”

Accordingly, Bergstrom’s as applied challenge must also fail.

      Because the trial court’s conclusion that Bergstrom voluntarily consented the

breath test, having properly considered all relevant factors, and because the language

of the implied consent statute is not coercive per se, Bergstrom’s facial and as applied

challenges to the statute fail. Accordingly, we affirm the trial court’s order denying

Bergstrom’s motion to suppress and affirm her conviction.

      Judgment affirmed. Ellington, P. J., and Gobeil, J., concur.




                                            9